Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention (I) in the reply filed on 04/22/2022 is acknowledged.  The traversal is on the ground(s) that the Restriction Requirement has not demonstrated that it would be a serious burden on the Examiner to examine all claims.  This is not found persuasive because the inventions I and II have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the inventions I and II require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. § 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.  As such, a further search is needed and this is a serious search and/or examination burden if restriction were not required.  The requirement is still deemed proper and is therefore made FINAL.




Claim Objections
Claims 1-2 and 6 are objected to because of the following informalities:
 Claim 1 recites in line 7 “the first display module” should be “the at least one first module” to keep the limitation consistent throughout the claims.
Claim 2 in line 3 recites “ the sets” should be “the sets of the first screw holes, the second screw holes, and the through- holes.”
Claim 6 in line 2 recites “the display module group”. There is insufficient antecedent basis for this limitation in the claim.
 Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US Patent No. 9416551 B2 and Hall hereinafter) in view of Liu et al (CN101937630A, IDS submitted and Liu hereinafter)
Regarding claim 1, Hall discloses (figs. 1-11D) a display module group comprising: display modules (10, 10 fig.11B) arranged in a matrix to form a display screen (10) for displaying an image, wherein at least one first display module (10) selected from among the display modules has a first screw hole (151 has hollow tube) into which a first screw (155) is screwed with the first screw pressed against a second display module (10) among the display modules in forming the display screen, the second display module being placed adjacent to the first display module (fig.11B). 
Hall dose not explicitly disclose one display module of the first display module and the second display module has a through-hole, and another display module of the first display module and the second display module has a second screw hole into which a second screw is screwed after the second screw is put through the through-hole toward the another display module, and the second screw includes a shank having an outer diameter smaller than an inner diameter of the through-hole and a head having an outer diameter greater than the inner diameter of the through-hole.  
However, Liu teaches (figs. 1-5) one display module of the first display module and the second display module ([0052]) has a through-hole (302A), and another display module of the first display module and the second display module has a second screw hole 

    PNG
    media_image1.png
    621
    773
    media_image1.png
    Greyscale

(15A) into which a second screw (17) is screwed after the second screw is put through the through-hole toward the another display module, and the second screw includes a shank having an outer diameter smaller than an inner diameter of the through-hole and a head having an outer diameter greater than the inner diameter of the through-hole (see annoted fig above)  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a second screw as claimed in Liu to device of Hall in order to adjust the display screen unit  through left and right micro-movement of the display screen unit that  drives the adjusting bolt of the long circular mounting through hole. 

Regarding claim 2, Hall/ Liu discloses the display module group according to claim 1, wherein the first display module and the second display module that are paired with each other include sets of the first screw holes (Hall), the second screw holes (Liu), and the through- holes (Liu), the sets being spaced from one another in a direction intersecting with a direction in which the first display module and the second display module face each other as the display screen is viewed from a front.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a second screw holes and the through holes as claimed in Liu to device of Hall having first screw holes in order to adjust the display screen unit  through left and right micro-movement of the display screen unit that  drives the adjusting bolt of the long circular mounting through hole. 

Regarding claim 3, Hall/ Liu discloses the display module group according to claim 1. Hall further teaches (shows in fig.1) wherein the second display module includes a display module adjacent to the first display module in a direction along rows of the matrix formed by the display modules on the display screen, and a display module adjacent to the first display module in a direction along columns of the matrix.
  
Regarding claim 4, Hall/ Liu discloses the display module group according to claim 1. Hall further teaches (shows the annotated fig.11D below)wherein one display module of the first display module and the second display module includes a pin protruding toward another display module of the first display module and the second display module and tapering toward a tip of the pin, and the another display module has a fitting hole to receive the pin.  

    PNG
    media_image2.png
    820
    538
    media_image2.png
    Greyscale

Regarding claim 6, Hall/ Liu discloses the display module group according to claim 1. Hall further teaches a frame (20, fig.3) receiving the display modules of the display module group that are arranged in a matrix; and a fixture fixing (32) to the frame the display modules of the display module group that are arranged in the matrix.  

Regarding claim 7, Hall/ Liu discloses the display module group according to claim 6. Hall further teaches (figs. 11A-D)  wherein the fixture is configured to temporarily fasten the first display module and the second display module to the frame in a manner permitting relative shifting that changes a spacing between the first display module and the second display module, the first display module and the second display module being paired with each other and being selected from the display module group (col 9, lines 36-54).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-338899 A (IDS submitted and translated and JP’899 hereinafter) in view of WO 2010/116502 A1 (IDS submitted and translated and WO’502 hereinafter)
Regarding claim 8, JP’899 discloses (figs. 1-5) a display device comprising: display modules (10A) configured to each display an image; the spacing adjuster (20) being configured to be rotated to change a spacing between the adjacent display modules by a distance corresponding to an angle of rotation ([000]-[0021]); and a spacing adjuster located between adjacent display modules among the display modules in the frame.
JP’899 does not explicitly disclose a frame receiving the display modules arranged in a matrix; a spacing adjuster located between adjacent display modules among the display modules in the frame, a fixture fixing to the frame the display modules having the spacing between the adjacent display modules adjusted with the spacing adjuster.
However, WO’502 teaches (figs. 1-7 and 11-12) a frame (10) receiving the display modules arranged in a matrix; a fixture fixing (2 and 11) to the frame the display modules having the spacing between the adjacent display modules adjusted with the spacing adjuster. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a frame/fixture of WO’502 to device of JP’899 in order to provide frame and fixture having adjustable display modules.
 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, none of the prior art discloses “ the first screw; the second screw; and a stand attached to each of the display modules by the first screw and the second screw, the stand being configured to support each of the display modules in a vertical position.” The prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841